

112 S4858 IS: Reducing Veteran Homelessness Act of 2020
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4858IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mrs. Loeffler (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, and the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, to make certain enhancements to grants awarded by the Secretary of Veterans Affairs and contracts between the Secretary and entities that provide services to homeless veterans, and for other purposes.1.Short titleThis Act may be cited as the Reducing Veteran Homelessness Act of 2020.2.Improvements to grants awarded by the Secretary of Veterans Affairs to entities that provide services to homeless veterans(a)Rates for per diem paymentsSection 2012(a)(2)(B) of title 38, United States Code, is amended by striking clause (i) and inserting the following new clause (i):(i)(I)Except as provided in clause (ii), and subject to the availability of appropriations, the Secretary may adjust the rate for such per diem payments. (II)Any adjustment made under this clause—(aa)may not result in a rate that—(AA)is lower than the rate in effect under this paragraph as in effect immediately preceding the date of the enactment of the Reducing Veteran Homelessness Act of 2020; or(BB)exceeds the rate that is 115 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section; and(bb)may be determined on the basis of locality..(b)Reimbursement for use of homeless management information systemSection 2012(a) of such title is amended by adding at the end the following paragraph: (4)The Secretary may reimburse the recipient of a grant under section 2011, 2013, or 2061 of this title for fees charged to that grant recipient for the use of the homeless management information system described in section 402(f) of the McKinney-Vento Homeless Assistance Act (Public Law 100–77; 42 U.S.C. 11360a(f))—(A)in amounts the Secretary determines to be reasonable; and(B)if the Secretary determines that the grant recipient is unable to obtain information contained in such system through other means and at no cost to the grant recipient..3.Contracts relating to case managers for homeless veterans in supported housing program(a)In generalSection 304 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 38 U.S.C. 2041 note) is amended—(1)in subsection (a)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraphs: (2)(A)The director of each covered medical center shall seek to enter into one or more contracts or agreements described in paragraph (1).(B)Any contract or agreement entered into under subparagraph (A) may require that each case manager employed by an eligible entity has credentials equivalent to the credentials required for a case manager of the Department of Veterans Affairs.(C)(i)The Secretary may waive the requirement under subparagraph (A) with respect to a covered medical center if the Secretary determines that fulfilling such requirement is infeasible. (ii)If the Secretary grants a waiver under clause (i), the Secretary shall, not later than 90 days after granting the waiver, submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing—(I)an explanation of the determination made under clause (i);(II)a plan to increase the number of case managers of the Department; and(III)a plan for the covered medical center to increase use of housing vouchers allocated to that medical center under the program described in paragraph (1). (D)In this paragraph, the term covered medical center means a medical center of the Department with respect to which the Secretary determines that—(i)15 percent of all housing vouchers allocated to that medical center under the program described in paragraph (1) during the fiscal year preceding the fiscal year in which such determination was made were unused due to a lack of case management services provided by the Secretary; and(ii)one or more case manager positions have been vacant for at least nine consecutive months immediately preceding the date of such determination.; and(2)in subsection (b)(2)—(A)in the matter before subparagraph (A), by striking , including because— and inserting a period; and(B)by striking subparagraphs (A), (B), and (C). (b)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.